     Case 1:20-cv-00157-AWI-BAM Document 1 Filed 01/30/20 Page 1 of 7

 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 6

 7                                 UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9

10    DORIS HALL,                                 Case No.
11                      Plaintiff,                COMPLAINT FOR DAMAGES
12           v.                                   1. VIOLATION OF THE FAIR DEBT
                                                  COLLECTION PRACTICES ACT, 15 U.S.C.
13                                                §1692 ET SEQ.
      OLIPHANT FINANCIAL, LLC,
14                                                2. VIOLATION OF THE ROSENTHAL FAIR
                        Defendant.                DEBT COLLECTION PRACTICES ACT,
15                                                CAL. CIV. CODE §1788 ET SEQ.
16                                                DEMAND FOR JURY TRIAL
17

18                                           COMPLAINT
19
            NOW comes DORIS HALL (“Plaintiff”), by and through her attorneys, WAJDA LAW
20
     GROUP, APC (“Wajda”), complaining as to the conduct of OLIPHANT FINANCIAL, LLC
21
     (“Defendant”), as follows:
22
                                        NATURE OF THE ACTION
23
        1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act
24

25   (“FDCPA”) under 15 U.S.C. §1692 et seq., and the Rosenthal Fair Debt Collection Practices Act

26   (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for Defendant’s unlawful conduct.
27                                     JURISDICTION AND VENUE
28
                                                     1
         Case 1:20-cv-00157-AWI-BAM Document 1 Filed 01/30/20 Page 2 of 7

 1         2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction
 2   is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises
 3
     under the laws of the United States. Supplemental jurisdiction exists for the state law claim
 4
     pursuant to 28 U.S.C. §1367.
 5
           3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 6

 7   in the Eastern District of California and a substantial portion the events or omissions giving rise to

 8   the claims occurred within the Eastern District of California.

 9                                                    PARTIES
10
           4. Plaintiff is a consumer over-the-age of 18 residing in Fresno County, California, which is
11
     located within the Eastern District of California.
12
           5. Defendant promotes itself as “a fully licensed collection agency[.]”1 Defendant is a limited
13
     liability company organized under the laws of the State of Florida and its principal place of business
14

15   located at 1800 2nd St., Suite 603, Sarasota, Florida 34236. Defendant regularly collects from

16   consumers in the State of California.
17         6. Defendant acted through its agents, employees, officers, members, directors, heirs,
18
     successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times
19
     relevant to the instant action.
20
                                        FACTS SUPPORTING CAUSES OF ACTION
21

22         7.    The instant action arises out of Defendant’s attempts to collect upon a defaulted consumer

23   debt (“subject debt”) that Plaintiff purportedly owed. Plaintiff incurred the subject debt primarily

24   for personal and/or household purposes.
25         8.    Several months ago, Plaintiff, an elderly woman, was diagnosed with lung cancer, which
26
     severely affected her life.
27

28   1
         https://www.oliphantfinancial.com/Services
                                                          2
     Case 1:20-cv-00157-AWI-BAM Document 1 Filed 01/30/20 Page 3 of 7

 1       9.   In conjunction with Plaintiff’s medical struggles, Plaintiff has also suffered through
 2   financial hardship.
 3
         10. As a result of Plaintiff’s medical and financial problems, Plaintiff hired an attorney in order
 4
     to pursue her rights as a consumer and debtor.
 5
         11. Thereafter, around the winter of 2019, Defendant telephonically contacted Plaintiff in
 6

 7   order to collect upon the subject debt.

 8       12. Upon speaking with Defendant, Plaintiff was informed that Defendant is a debt collector

 9   seeking to collect upon the subject debt.
10
         13. Plaintiff provided Defendant with her attorney’s contact information and demanded that it
11
     contact her attorney instead.
12
         14. Yet, Defendant refused to abide by Plaintiff’s demands and continued placing collection
13
     calls to Plaintiff’s phone.
14

15       15. Defendant’s actions frustrated Plaintiff’s goal in seeking an attorney to enforce her rights

16   as a consumer and debtor.
17       16. Frustrated over Defendant’s conduct, Plaintiff spoke with Wajda regarding her rights,
18
      resulting in expenses.
19
         17. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.
20
         18. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not
21

22    limited to, invasion of privacy, aggravation, and emotional distress.

23               COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

24       19. Plaintiff repeats and realleges paragraphs 1 through 18 as though full set forth herein.
25       20. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
26
         21. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly
27
     use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.
28
                                                        3
         Case 1:20-cv-00157-AWI-BAM Document 1 Filed 01/30/20 Page 4 of 7

 1         22. Defendant identifies itself as a debt collector, and is engaged in the business of collecting
 2   or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed
 3
     or due to others. Defendant has been a member of the Association of Credit and Collection
 4
     Professionals, an association of debt collectors, since 2007.2
 5
           23. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction
 6

 7   due or asserted to be owed or due to another for personal, family, or household purposes.

 8              a. Violations of FDCPA §1692c

 9         24. The FDCPA, pursuant to 15 U.S.C. §1692c(a)(2), prohibits a debt collector from
10
     “communicat[ing] with a consumer in connection with the collection of a debt if the debt collector
11
     knows the consumer is represented by an attorney…”
12
           25. Defendant violated c(a)(2) when it placed multiple collection calls to Plaintiff’s phone after
13
     it knew that Plaintiff was represented by an attorney. Plaintiff provided Defendant with her
14

15   attorney’s contact information so that it would direct it communications to her attorney. Yet,

16   Defendant opted to ignore Plaintiff’s demands and continued placing collection calls to Plaintiff’s
17   cellular phone.
18
                 b. Violations of FDCPA § 1692e
19
           26. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any false,
20
         deceptive, or misleading representation or means in connection with the collection of any debt.”
21

22         27. In addition, this section enumerates specific violations, such as:

23                  “The use of any false representation or deceptive means to collect or attempt
                    to collect any debt or to obtain information concerning a consumer.” 15
24                  U.S.C. §1692e(10).
25         28. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or attempt
26
     to collect the subject debt. Specifically, it was deceptive for Defendant to implicitly represent that
27

28   2
         https://www.acainternational.org/search#memberdirectory
                                                               4
     Case 1:20-cv-00157-AWI-BAM Document 1 Filed 01/30/20 Page 5 of 7

 1   it could continue contacting Plaintiff after it was made aware that an attorney represented her.
 2   Defendant’s actions only served to worry and confuse Plaintiff.
 3
             c. Violations of FDCPA § 1692f
 4
        29. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair or
 5
     unconscionable means to collect or attempt to collect any debt.”
 6

 7      30. Defendant violated §1692f when it unfairly and unconscionably attempted to collect upon

 8   the subject debt. Any reasonable fact finder will conclude that Defendant acted unfairly and

 9   unconscionably by knowingly contacting a represented consumer as Defendant’s actions were
10
     designed to frustrate Plaintiff’s goals in pursuing her rights as a consumer and debtor.
11
        31. As pled in paragraphs 16 through 18, Plaintiff has been harmed and suffered damages as a
12
     result of Defendant’s illegal actions.
13
        WHEREFORE, Plaintiff, DORIS HALL, respectfully requests that this Honorable Court enter
14

15   judgment in her favor as follows:

16      a. Declaring that the practices complained of herein are unlawful and violate the
           aforementioned bodies of law;
17
        b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
18
           §1692k(a)(2)(A);
19
        c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
20         under 15 U.S.C. §1692k(a)(1);
21      d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
22         §1692k(a)(3);

23      e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
           debt; and
24
        f. Awarding any other relief as this Honorable Court deems just and appropriate.
25

26         COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
27      32. Plaintiff restates and realleges paragraphs 1 through 31 as though fully set forth herein.
28
                                                       5
     Case 1:20-cv-00157-AWI-BAM Document 1 Filed 01/30/20 Page 6 of 7

 1       33. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
 2       34. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code § 1788.2(d)
 3
     and (f).
 4
         35. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
 5

 6              a. Violations of RFDCPA § 1788.10 – 1788.17
 7       36. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any other
 8
     provision of this title, every debt collector collecting or attempting to collect a consumer debt shall
 9
     comply with the provisions of Section 1692b to 1692j, inclusive of, and shall be subject to the
10
     remedies in Section 1692k of, Title 15 of the United States Code.”
11

12       37. As outlined above, through their conduct in attempting to collect upon the subject consumer

13   debt, Defendant violated 1788.17; and 15 U.S.C. §§1692c, e, and f of the FDCPA. Defendant

14   engaged in deceptive and noncompliant conduct in its attempts to collect a debt from Plaintiff, in
15
     violation of the RFDCPA.
16
         38. Defendant willfully and knowingly violated the RFDCPA through its egregious collection
17
     efforts. Defendant’s willful and knowing violations of the RFDCPA should trigger this Honorable
18
     Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as provided under Cal. Civ.
19

20   Code § 1788.30(b).

21       WHEREFORE, Plaintiff, DORIS HALL, respectfully requests that this Honorable Court enter
22   judgment in her favor as follows:
23
         a. Declare that the practices complained of herein are unlawful and violate the aforementioned
24          statute;

25       b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
26       c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
27          1788.30(b);

28
                                                        6
     Case 1:20-cv-00157-AWI-BAM Document 1 Filed 01/30/20 Page 7 of 7

 1     d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
          § 1788.30(c);
 2

 3     e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject debt;
          and
 4
       f. Award any other relief as the Honorable Court deems just and proper.
 5

 6     Dated: January 29, 2020                 Respectfully submitted,
 7                                             Nicholas M. Wajda
 8                                             WAJDA LAW GROUP, APC
                                               6167 Bristol Parkway
 9                                             Suite 200
                                               Culver City, California 90230
10                                             Telephone: 310-997-0471
                                               Facsimile: 866-286-8433
11
                                               E-mail: nick@wajdalawgroup.com
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   7
